Citation Nr: 0621176	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-20 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
pseudofolliculitis barbae, acne with keloid plaques, 
currently 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
scars, forehead and right cheek due to trauma, currently 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that further development is necessary 
prior to the adjudication of the veteran's claims.

The Board notes that the RO issued a rating decision in June 
2002 that continued the veteran's 30 percent disability 
rating for pseudofolliculitis barbae, acne with keloid 
plaques, and continued the 10 percent disability rating for 
scars of the forehead and right cheek due to trauma.  In 
January 2003, the veteran submitted a notice of disagreement 
(NOD) with the June 2002 rating decision.  The RO erroneously 
construed this NOD as a new claim for an increased disability 
rating for the veteran's pseudofolliculitis barbae only.  

After receiving a second rating decision in May 2003, the 
veteran again submitted a NOD in February 2004 and the RO 
issued a statement of the case (SOC) in May 2004 that 
addressed only the veteran's increased rating claim for the 
pseudofolliculitis barbae.  

Therefore, the Board must refer the claim for an increased 
rating for scars of the forehead and right cheek back to the 
RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

With regard to the veteran's increased rating claim for 
pseudofolliculitis barbae, the Board notes that the SOC dated 
in May 2004 failed to provide the veteran with notice of the 
regulations in effect for skin disabilities prior to August 
30, 2002.

Additionally, the veteran must be scheduled for a new VA 
examination.  Although the veteran had an examination for his 
skin condition in February 2003, the duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  See Green v. Derwinski, 1 Vet.App. 121 (1991).  

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
current caselaw.  Specifically, the 
veteran must be provided with both the 
old and new skin regulations, made 
effective on August 30, 2002.

2.  Provide the veteran and his 
representative a statement of the case 
regarding his increased disability claim 
for scars of the forehead and right 
cheek.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
disabilities, to include 
pseudofolliculitis barbae, acne with 
keloid plaques, and scars of the 
forehead and right cheek.  The claims 
folder should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide diagnoses of all disorders 
found.  Such tests as the examining 
physician deems appropriate should be 
performed.  

4.  After the development requested above 
has been completed, the veteran's claims 
folder must be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

5.  In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


